Citation Nr: 0921136	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a back injury to include arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to July 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.	In its September 1982 decision, the Board denied the 
Veteran's claim because his service clinical records are 
negative for any complaints, treatments, or a diagnosis of 
his back injury.  Since there was no appeal mechanism in 
place at that time, this decision became final.

2.	Evidence received subsequent to the September 1982 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim.

3.	The record shows that the Veteran's claimed residuals of a 
back injury were a result of his active military service.   


CONCLUSIONS OF LAW

1.	The September 1982 Board decision is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1979).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals 
of a low back injury is reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1100 (2008). 

3.	The Veteran's residuals of a back injury were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) 
(2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

As the Veteran's claim of entitlement to service connection 
for residuals of a back injury is found to be reopened by way 
of the submission of new and material evidence and the Board 
is granting service connection for the claimed disorder on 
the merits, the Board notes that no further notification or 
assistance is necessary to develop facts pertinent to the 
claim at this time. 

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for the residuals of a back injury.  By 
way of background, the RO originally denied the Veteran 
service connection in a July 1980 rating decision, finding a 
lack of evidence of treatment, complaints, or a diagnosis of 
the back injury in service.  In September 1982, the Board 
affirmed the RO's decision.  The United States Court of 
Appeals for Veterans Claims did not exist yet, and this 
decision was final.

In February 2006, the Veteran asked to reopen his claim 
because he had a private medical opinion and lay witness 
testimony that he wished to submit in order to supplement his 
claim file.  The Veteran alleged that this evidence 
constituted new and material evidence sufficient to reopen 
the claim.

In August 2006, the RO found that there was new and material 
evidence sufficient to reopen the Veteran's claim but, upon 
reopening, continued to deny the Veteran service connection 
because it found no medical evidence that his current back 
disability is related to his military service.  The Veteran 
filed a Notice of Disagreement (NOD) in August 2006, followed 
by the RO's Statement of the Case (SOC) in January 2008 and 
the Veteran's substantive appeal in April 2008.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
February 2009 before jurisdiction over the appeal vested with 
the Board.  

The Board observes that the August 2006 rating decision 
determined that new and material evidence had been received 
in order to reopen the Veteran's claim of entitlement to 
service connection for the residuals of a back injury and 
denied service connection on the merits.  However, the Board 
is required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995).  
As such, the issue has been characterized as shown on the 
first page of this decision.

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
the residuals of a back injury.  This claim is based upon the 
same factual basis as the Veteran's previous claim, which was 
denied in the September 1982 Board decision that became 
final.  Thus, it is appropriate for the Board to consider the 
claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the Board, in its September 1982 decision, 
denied service connection for the residuals of a back injury 
because there was no medical evidence that the injury is 
related to the Veteran's military service.  Since the Board 
was the final adjudicator at that time, the decision became 
final.  The evidence of record at the time of the September 
1982 Board decision included the June 1980 Report of Medical 
Examination for Disability Evaluation and the compensation 
and pension examination report, the Veteran's service 
treatment records (STRs), an April 1980 medical opinion from 
Dr. C.N. in which the etiology of the Veteran's back injury 
was undetermined, and the Clark County Hospital treatment 
records related to the Veteran's post-service motorcycle 
accident (submitted in April 1982, after the RO's rating 
decision but before the Board's decision).  Since the 
September 1982 Board decision, the Veteran submitted 
statements from his family and friends, two private medical 
opinions from his personal doctors, and VA treatment records.  
He also underwent a VA compensation and pension examination.  
The Veteran bases his request to reopen on this new evidence.  

The Board notes that the private doctors' opinions linking 
the Veteran's residuals of his back injury to service were 
unavailable at the time of the Board's original 1982 decision 
and the statements from the Veteran's friends and family 
corroborate his claim that he suffered from a back injury 
during service.  Therefore, the Board agrees with the RO that 
this evidence is both new and material in that it has not 
been submitted before and raises a reasonable possibility of 
substantiating the claim.  Thus, as no further notification 
or assistance is needed, the Board will decide the Veteran's 
claim on the merits.

Service Connection

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

The Veteran contends that he hurt his back in service when he 
fell off a ladder while serving aboard a U.S. Navy ship.  The 
Veteran's STRs are silent of any treatment for this injury or 
any complaints of any back injury during service.  On the 
clinical evaluation section of both the Veteran's enlistment 
and discharge report of medical examinations, the normal box 
is checked for "spine, other musculoskeletal."  The Board 
notes that there is no discharge report of medical history in 
the claim file.  Furthermore, in August 1963 and September 
1963, Navy doctors noted that the Veteran suffered no 
defects.  Thus, because Navy doctors did not note any defects 
during the Veteran's enlistment exams, the Board finds that 
the Veteran is presumed to have been in sound condition when 
he entered military service.      
The Veteran submitted three lay statements to corroborate the 
symptoms of his back injury in service.  Aside from his own 
account that he fell off a ladder, he provided competent lay 
evidence that he suffered back pain at a Christmas party in 
1966, almost seven months before his discharge from military 
service.  More specifically, at a party at his sister's 
house, the Veteran complained that his back hurt and that he 
had difficulty moving, forcing him to lie on the couch 
throughout the party.  The Board finds these statements 
credible and affords them probative value.   

Five weeks after he left service, the Veteran was involved in 
a motorcycle accident that resulted in multiple fractures of 
his pelvis and a transverse fracture through the midportion 
of his right femur.  The VA compensation and pension examiner 
noted this accident in his report.  He opined that because 
there is no record of an injury in service and there is an 
indication that the Veteran sustained a back injury in his 
motorcycle accident, the Veteran's current back injury is not 
caused by or a result of his military service.  

However, the Veteran's private doctor found that the 
Veteran's back injury was not caused by the motorcycle 
accident.  Dr. W.G.S. wrote that the x-ray from the 
motorcycle injury showed an old injury to the Veteran's spine 
and the x-ray report clearly states that the injury was an 
old dislocation involving the facet.  Furthermore, the report 
also attributed the Veteran's considerable caneous distention 
and loss of lordosis with wedging of many of the vertebral 
bodies in the dorsal lumbar area to an old injury.  Thus, Dr. 
W.G.S. concluded: "It is in my medical opinion that 
arthritis of this degree could not have developed in one 
months [sic] time. . . . It is my medical opinion that the 
arthritis was on set in the service."  Dr. W.G.S. also 
reached the conclusion, based on the Veteran's work history, 
military service history, past medical history, and current 
medical complaints, that "it is reasonable that his fall in 
service was and is a factor in his back pain."  Dr. W.G.S. 
further believes that "there would be a reasonable doubt, it 
[sic] you would look at all the x-rays, to conclude that all 
of his complaints occurred after military service." 

The Veteran also submitted a medical opinion from a second 
private physician, Dr. M.S., who reached the same conclusion 
as Dr. W.G.S.  Dr. M.S. opined that the Veteran "had an old 
dislocation involving the facet joints with old fractures and 
loss of lordosis.  There is wedging of multiple vertebral 
bodies in the dorsal spine.  This is the result from the old 
injury."    

Therefore, the Board recognizes that there are competent 
medical opinions in controversy.  Under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  There is an approximate balance 
regarding whether the Veteran's current back disability is 
related to his military service.  Since the evidence is in 
equipoise, the Board finds that the benefit of the doubt must 
be given to the Veteran.  Therefore, service connection for 
the Veteran's residuals of a back injury is warranted, and 
his appeal is granted.   
  

ORDER

1.  Having presented new and material evidence, the Veteran's 
claim of entitlement to service connection for residuals of a 
back injury is reopened.  

2.  Entitlement to service connection for residuals of a back 
injury to include arthritis is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


